--------------------------------------------------------------------------------

Exhibit 10.1
 
RIGHT OF FIRST REFUSAL AGREEMENT
 
This Right of First Refusal Agreement (the “Agreement”) is made as of May 3,
2012 among Mel Marks and Melmarks Enterprises LLLP (each a “Significant Common
Stock Holder” and collectively the “Significant Common Stock Holders”) and
Motorcar Parts of America, Inc., a New York corporation (the “Company’).
 
RECITALS
 
For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Significant Common Stock Holders desire to grant the
right of first refusal with respect to any sale of Common Stock (as defined
below) by the Significant Common Stock Holders to the Company on the terms and
conditions set forth herein.
 
AGREEMENT
 
The parties agree as follows:
 
1.         Certain Definitions.  As used in this Agreement, the following terms
have the following respective meanings:
 
“Common Stock” means the Company’s Common Stock and shares of Common Stock
issued or issuable upon conversion of other outstanding Company securities, the
conversion of which may be made without payment of consideration.
 
“Market Price” means, as to any date, the closing price for the Common Stock,
regular way, on such day, or, in case no such sale takes place on such day, the
average of the closing bid and asked prices, regular way, for the Common Stock,
in either case as reported in the principal consolidated transaction reporting
system with respect to securities listed or admitted to trading on the Nasdaq
Global Market or, if the Common Stock is not listed or admitted to trading on
the Nasdaq Global Market, as reported on the principal consolidated transaction
reporting system with respect to securities listed on the principal national
securities exchange on which the Common Stock is listed or admitted to trading
or, if the Common Stock is not listed or admitted to trading on any national
securities exchange, the last quoted price on the principal automated quotation
system that may then be in use or, if the Common Stock is not quoted on any such
system, the average of the closing bid and asked prices as furnished by a
professional market maker making a market in the Common Stock selected by the
Company’s board of directors other than Mel Marks or, in the event that no
trading price is available for the Common Stock, the fair market value of the
Common Stock as determined in good faith by Company’s board of directors other
than Mel Marks.
 
“Shares” means any shares of the Company’s Common Stock now owned or
subsequently acquired by a Significant Common Stock Holder.
 
 
1

--------------------------------------------------------------------------------

 
 
2.         Sales by the Significant Common Stock Holders.
 
2.1          Notice of Sales.  Should a Significant Common Stock Holder propose
to sell or transfer any Shares, such Significant Common Stock Holder shall
promptly deliver a written notice (the “Notice”) to the Company.  The Notice
shall describe in reasonable detail the proposed sale or transfer, including,
without limitation, the number and type of Shares to be sold or transferred, the
nature of such sale or transfer, the consideration to be paid, which shall be
equal to the per share purchase price set forth in Section 2.2, the name and
address of each prospective purchaser or transferee (if available), and any
other material terms and conditions upon which such sale or transfer is to be
made, along with copies of all material proposed agreements relating to such
sale, including but not limited to, purchase agreements, voting or proxy
agreements, and other agreements or documents requested by the Company.
 
2.2          Company Right of First Refusal.  The Company (or its designee)
shall have the option, exercisable upon written notice to the Significant Common
Stock Holder within thirty (30) days after delivery of the Notice, to purchase
some or all of the Shares.  The per share purchase price at which the Shares are
offered to the Company shall be the amount that is 10% below the average daily
Market Price per share for five (5) consecutive trading days immediately
preceding the date of the Notice.  All other terms of sale shall be as specified
in the Notice.
 
3.         Procedures Upon Exercise of Right.  If the Company exercises its
right of first refusal described in Section 2.2 above, then within ten (10) days
of the expiration of all required notice periods, (i) the Significant Common
Stock Holder shall deliver to the Company one or more certificates representing
the Shares, properly endorsed for transfer and (ii) the Company, with respect to
the Shares it has elected to purchase, shall deliver to the Significant Common
Stock Holder a check for the purchase price of the Shares it has elected to
purchase, against delivery of such certificates.
 
4.         Exempt Transfers.  The provisions of Sections 2.1 and 2.2 shall not
apply to: (i) any transfer by the Significant Common Stock Holder to the
Significant Common Stock Holder’s affiliates, ancestors, descendants or spouse
or to trusts for the benefit of such persons or the Significant Common Stock
Holder, provided, however, that any such transferee shall agree in writing to be
bound by and comply with all provisions hereof; (ii) any transfer by way of
bequest or inheritance upon death; (iii) any sale or transfer to the Company; or
(iv) any sale of Shares to the public pursuant to a registration statement filed
with, and declared effective by, the Securities and Exchange Commission under
the Securities Act of 1933, as amended (the “Act”).
 
5.         Lapse and Reinstatement of Right of First Refusal.  The Significant
Common Stock Holder shall have forty-five (45) days following the expiration of
all required notice periods to sell or enter into an agreement (pursuant to
which the sale of Shares covered by the Notice shall be closed, if at all,
within fifteen (15) days from the date of said agreement) to sell the Shares
with respect to which the right of first refusal were not exercised, at a price
and upon terms no more favorable to the purchasers of such securities than
specified in the Significant Common Stock Holder’s notice.  Notwithstanding
anything herein to the contrary, the Company agrees and acknowledges that a
decrease in the price of the Shares (that is determined in accordance with the
Market Price) being sold shall not be deemed a change of the terms of the
transaction that would require new compliance with the terms of Section 2
hereof.  In the event the Significant Common Stock Holder has not sold the
Shares or entered into an agreement to sell the Shares within said forty-five
(45) day period (or sold and issued Shares in accordance with the foregoing
within fifteen (15) days from the date of said agreement), the Significant
Common Stock Holder shall not thereafter issue or sell any Shares without first
complying anew with the provisions of Section 2 hereof.
 
 
2

--------------------------------------------------------------------------------

 
 
6.         Termination.  This Agreement shall terminate upon the earliest to
occur of any one of the following events: (i) the third anniversary of the date
of this Agreement, (ii) the liquidation, dissolution or indefinite cessation of
the business operations of the Company; (iii) the execution by the Company of a
general assignment for the benefit of creditors or the appointment of a receiver
or trustee to take possession of the property and assets of the Company; (iv)
the acquisition of the Company by means of any transaction or series of related
transactions (including, without limitation, any reorganization, merger or
consolidation) provided that the Company’s stockholders of record as constituted
immediately prior to such transaction hold less than 50% of the voting power of
the surviving or acquiring entity; or (v) the sale of all or substantially all
of the assets of the Company.
 
7.         Miscellaneous.
 
7.1          Governing Law.  This Agreement shall be governed in all respects by
the laws of the State of California without regard to choice of laws or conflict
of laws provisions thereof.
 
7.2          Successors and Assigns.  Except as otherwise provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors, and administrators of the parties hereto.
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and assigns
any rights, remedies, obligations, or liabilities under or by reason of this
Agreement, except as expressly provided by this Agreement.
 
7.3          Entire Agreement.  This Agreement and the other documents delivered
pursuant hereto constitute the full and entire understanding and agreement among
the parties with regard to the subjects hereof and thereof.  Neither this
Agreement nor any term hereof may be amended, waived, discharged, or terminated
other than by a written instrument signed by the party against whom enforcement
of any such amendment, waiver, discharge, or termination is sought, unless
otherwise provided.
 
7.4          Notices, Etc.  All notices and other communications required or
permitted hereunder shall be in writing and shall be mailed by registered or
certified mail, postage prepaid, return receipt requested, or otherwise
delivered by hand or by messenger, addressed (a) if to a Significant Common
Stock Holder, to such Significant Common Stock Holder’s address set forth on the
signature page hereto, or (b) if to the Company, at its address set forth on the
signature page of this Agreement addressed to the attention of the Corporate
Secretary, or at such other address as the Company shall have furnished.  Unless
specifically stated otherwise, if notice is provided by mail, it shall be deemed
to be delivered upon proper deposit in a mailbox, and if notice is delivered by
hand or by messenger, it shall be deemed to be delivered upon actual delivery.
 
 
3

--------------------------------------------------------------------------------

 
 
7.5          Delays or Omissions.  No delay or omission to exercise any right,
power, or remedy accruing to any party upon any breach or default of another
party under this Agreement shall impair any such right, power, or remedy of such
party, nor shall it be construed to be a waiver of any such breach or default,
or an acquiescence therein, or of or in any similar breach or default thereafter
occurring; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring.  Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party of any provisions or conditions of this Agreement, must be in
writing and shall be effective only to the extent specifically set forth in such
writing or as provided in this Agreement.  All remedies, either under this
Agreement or by law or otherwise afforded to any party, shall be cumulative and
not alternative.
 
7.6          Dispute Resolution Fees.  If any action at law or in equity is
necessary to enforce or interpret the terms of this Agreement, the prevailing
party shall be entitled to reasonable attorney’s fees, costs, and disbursements
in addition to any other relief to which such party may be entitled.
 
7.7          Counterparts.  This Agreement may be executed in any number of
counterparts and signatures may be delivered by facsimile, each of which may be
executed by less than all parties, each of which shall be enforceable against
the parties actually executing such counterparts, and all of which together
shall constitute one instrument.
 
7.8          Severability.  If any provision of this Agreement becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable, or
void, portions of such provision, or such provision in its entirety, to the
extent necessary, shall be severed from this Agreement and the balance of this
Agreement shall be enforceable in accordance with its terms.
 
7.9          Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
7.10        Amendment and Waiver.  Any provision of this Agreement may be
amended or waived (either generally or in a particular instance and either
retroactively or prospectively) with the written consent of the Company and the
Significant Common Stock Holders.  Any amendment or waiver effected in
accordance with this paragraph shall be binding upon the Significant Common
Stock Holders and the Company.
 
[THIS SPACE LEFT BLANK INTENTIONALLY]
 
 
4

--------------------------------------------------------------------------------

 


The parties have executed this Agreement as of the date first written above.
 

 
COMPANY:
     
MOTORCAR PARTS OF AMERICA, INC.
      By: 
   /s/ David Lee
    Name: David Lee     Title:  Chief Financial Officer      
Company Address:
 
2929 California Street
 
Torrance, CA 90503

 
 
5

--------------------------------------------------------------------------------

 
 

 
SIGNIFICANT COMMON
 
STOCK HOLDER:
     
Mel Marks
         
  /s/ Mel Marks
 
Mel Marks
 
Address:
 
17906 Aberdeen Way
 
Boca Raton, FL 33496

 
Consent of Spouse:
 
I acknowledge that I have read the foregoing Agreement and that I know its
contents.  I am aware that by its provisions if I and/or my spouse agree to sell
or transfer any shares of the Company held by either of us, including my
community property interest in such shares, if any, right of first refusal (as
described in the Agreement) must be granted to the Company by the seller.  I
hereby agree that those shares and my interest in them, if any, are subject to
the provisions of the Agreement and that I will take no action at any time to
hinder operation of, or violate, the Agreement.
 

 
  /s/ Beverly Marks
 
Beverly Marks

 
 
6

--------------------------------------------------------------------------------

 
 

 
SIGNIFICANT COMMON
 
STOCK HOLDER:
     
Melmarks Enterprises LLLP
      By:  
  /s/ Mel Marks
    Name:  Mel Marks     Title:  President      
Address:

 
 
7

--------------------------------------------------------------------------------